FILED
                             NOT FOR PUBLICATION                             OCT 06 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JONATHAN LOVE,                                    No. 08-16506

               Plaintiff - Appellant,             D.C. No. 2:07-cv-01731-LKK-
                                                  CMK
  v.

ROBERT MEKEMSON; et al.,                          MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Eastern District of California
                   Lawrence K. Karlton, District Judge, Presiding

                           Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Jonathan Love, a California state prisoner, appeals pro se from the district

court’s judgment dismissing under 28 U.S.C. § 1915A his 42 U.S.C. § 1983 action

alleging deliberate indifference to medical needs. We have jurisdiction under 28

U.S.C. § 1291. We review de novo. Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2000). We affirm.

      The district court properly dismissed Love’s deliberate indifference claims

because the allegations set forth in his amended complaint and the attachments

thereto state, at most, a claim for negligence. See Toguchi v. Chung, 391 F.3d

1051, 1060 (9th Cir. 2004) (“A showing of medical malpractice or negligence is

insufficient to establish a constitutional deprivation under the Eighth

Amendment.”). Moreover, a difference in opinion between Love and the prison

physicians about the preferred course of medical treatment does not constitute an

Eighth Amendment violation. See id. at 1058.

      Love’s remaining contentions are unpersuasive.

      AFFIRMED.




                                           2                                 08-16506